GIERKE, Judge,
with whom CRAWFORD, Judge joins (concurring in part and dissenting in part):
I agree with the majority’s resolution of all issues except Issue III, pertaining to the FBI’s search of the AOL computers pursuant to a warrant issued by a United States Magistrate Judge. 45 MJ at 419-23. The majority holds that the search for e-mail under the screen name Zirloe was outside the scope of the warrant, making the fruits of that search inadmissible. Accordingly, the majority overturns the decision below to the extent it affirms appellant’s conviction of specifications 1 and 2 of the Charge, which were based on the search of the Zirloe e-mail.
In my view the search of the Zirloe e-mail was lawful for three reasons. First, the Zirloe e-mail was included within the express terms of the warrant. Second, even if not included within the express terms of the warrant, it was discovered and seized in good faith. Finally, even if not included within the *434express terms of the warrant, it would have been inevitably discovered.
With respect to the terms of the warrant, I disagree with the majority’s assertions that the search warrant obtained by the FBI “was limited to screen names”; that “the FBI had probable cause only as to the listed screen names”; and that “inclusion of e-mail associated with screen names not listed in the warrant created a scope of seizure much larger than that established by probable cause.” 45 MJ at 419, 420. In my view, the FBI had authority under the warrant to search all e-mail of the user, Colonel Maxwell. All participants in the investigation understood that the targets of the investigation were users, not screen names or mail boxes.
The terms of the warrant authorized a search for the e-mail of “the below-listed customers/subscribers” known by the listed screen names. It authorized seizure of the “[cjontents of each message in the E mail of each specified user.” (See Appendix 2 to majority opinion.) In my view the majority erroneously treats each screen name as a separate user. While it is theoretically possible for more than one person to use the same screen name, that is not the case before us. If there were another user of the screen names Reddel [as in Ready One] or Zirloc, that user, and not Colonel Maxwell, would have standing to object to the invasion of his or her privacy. The warrant authorized a search for the e-mail of the “customer/subscriber” using the screen name Reddel, but the warrant was not limited to e-mail using that screen name. I agree with the majority that the warrant was not overly broad. ■Thus, I conclude that a search of the e-mail of Zirloc was lawful as expressly authorized by the warrant.
Furthermore, even if the search of the Zirloc e-mail was not expressly permitted by the warrant, I agree with the court below that the search and seizure were conducted in good faith, relying on the warrant. See Mil.R.Evid. 311(b)(3), Manual for Courts-Martial, United States (1995 ed.); United States v. Leon, 468 U.S. 897, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1984); United States v. Chapple, 36 MJ 410 (CMA 1993); United States v. Lopez, 35 MJ 35 (CMA 1992). As the majority recognizes, this “case takes us into the new and developing area of the law addressing the virtual reality of ‘cyberspace.’ ” 45 MJ at 410. The long analysis set forth by the majority dramatically demonstrates the difficulty of the issues in this case and the likelihood that reasonable minds would interpret the terms and limitations of the warrant differently. In my view, the FBI agents and AOL reasonably interpreted the warrant to authorize the search of the email of customers, not screen names, and they did so in good faith. Hence, even if the warrant was intended to authorize searches only of the listed screen names, the search of the Zirloc e-mail was lawful because it was conducted in good faith.
Finally, even assuming arguendo that the probable cause and the terms of the warrant extended only to the one listed screen name, Reddel, I am convinced that the screen name Zirloc would have been inevitably discovered. See Mil.R.Evid. 311(b)(2); see also Nix v. Williams, 467 U.S. 431, 104 S.Ct. 2501, 81 L.Ed.2d 377 (1984); United States v. Kaliski, 37 MJ 105, 108-09 (CMA 1993) (explains inevitable-discovery rule), citing United States v. Kozak, 12 MJ 389, 394 (CMA 1982). The warrant expressly authorized a search of the billing information pertaining to the customer/subseriber using the name Reddel. That billing information was seized (prosecution exhibit 10), and it revealed all of Colonel Maxwell’s screen names, including Zirloc. Thus, execution of the warrant, even if limited to the screen name Reddel, would have revealed the name Zirloc. Just as discovery of drugs in one part of an automobile would lead to a search of the rest of the automobile, discovery of child pornography in the e-mail box of Colonel Maxwell under the screen name Reddel would have inevitably led to a search of the other mail boxes assigned to Colonel Maxwell.
For the foregoing reasons, I dissent from the majority’s holding that seizure of the indecent e-mail transmitted under the screen name Zirloc was illegal. I would affirm the decision of the court below in its entirety.